 

Exhibit 10.1

COBALT INTERNATIONAL ENERGY, INC.

EXECUTIVE SEVERANCE AND

CHANGE IN CONTROL BENEFIT PLAN

1. Purpose.  Cobalt International Energy, Inc. (the “Company”) has adopted this
Executive Severance and Change in Control Benefit Plan (the “Plan”) to provide
severance pay and benefits to eligible officers and management employees of the
Company who are Eligible Executives (as defined below) and whose employment is
terminated on or after July 28, 2016.  The Plan is intended to be maintained
primarily for the purpose of providing benefits for a select group of management
or highly compensated employees. All benefits under the Plan shall be paid
solely from the general assets of the Company.

2. Definitions.  For purposes of the Plan, the following terms shall have the
respective meanings set forth below:

(a) “Accrued Amounts” means (i) all earned, unpaid Base Salary through the Date
of Termination, which shall be paid within ten business days following the Date
of Termination (or earlier if required by applicable law); (ii) reimbursement
for all incurred but unreimbursed expenses for which an Eligible Executive is
entitled to reimbursement in accordance with the expense reimbursement policies
of the Company in effect as of the Date of Termination; and (iii) benefits to
which an Eligible Executive may be entitled pursuant to the terms of any plan or
policy sponsored by the Company or any of its Affiliates as in effect from time
to time.

(b) “Affiliate” means with respect to any person, any other person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise.

(c) “Applicable March 15” means March 15 of the calendar year following the
calendar year in which the Date of Termination occurs.

(d) “Applicable Period” means the “Applicable Period” for an Eligible
Executive’s Tier determined in accordance with Exhibit B.

(e) “Applicable Severance Multiple” means the “Applicable Severance Multiple”
for an Eligible Executive’s Tier determined in accordance with Exhibit B.

(f) “Award Agreement” means (i) with respect to an equity compensation award
granted pursuant to the LTIP, the Award Document (as defined in the LTIP)
evidencing such award; and (ii) with respect to an equity-based compensation
award not granted pursuant to the LTIP, the written agreement by which such
award is evidenced.

(g) “Base Salary” means the amount an Eligible Executive is entitled to receive
as base salary on an annualized basis, calculated as of the Date of Termination,
including any amounts that an Eligible Executive could have received in cash had
he or she not elected to contribute to an employee benefit plan maintained by
the Company, but excluding all annual cash incentive awards, bonuses, equity
awards, and incentive compensation payable by the Company as consideration for
an Eligible Executive’s services.

(h) “Board” means the board of directors of the Company.

(i) “Cause” means an Eligible Executive’s (i) willful failure to perform such
Eligible Executive’s duties (other than any such failure resulting from such
Eligible Executive’s physical or mental incapacity); (ii) willful misconduct,
gross negligence, breach of fiduciary duty, fraud, theft or embezzlement, in
each case, that results in demonstrable or reasonably likely harm to the Company
or any of its Affiliates; (iii) commission, conviction of, or plea of nolo
contendere to, any felony (or state law equivalent) or any crime involving moral
turpitude; (iv) commission of an act of fraud, embezzlement, or
misappropriation, in each case, against the Company or any of its Affiliates;
(v) breach of any policy or code of conduct established by the Company or any of
its Affiliates (including policies relating to anti-corruption or trade and
economic sanctions), as such policies may be amended from time to time; or (vi)
direct or indirect violation of the FCPA, or any other applicable
anti-corruption law or policy, or negligent failure to manage, comply with or
otherwise adhere to (or, if applicable, to put in place or enforce) appropriate
compliance controls and procedures, including controls with respect to
compliance with the FCPA, policies of the Office of Foreign Assets Control, or
any other applicable anti-corruption laws or policies.  Notwithstanding the
foregoing, except for a failure, breach or refusal that, by its nature, cannot
reasonably be expected to be cured, an Eligible Executive shall have 30 days
following the delivery of written notice by the Company to the Eligible
Executive  of the existence of an act or omission constituting Cause pursuant to
clauses (i), (ii), (iii) or (v) to cure such Cause event; provided, however,
that, if the Company reasonably expects irreparable injury from a delay of 30
days: (A) the Company may give an Eligible Executive notice of such shorter
period within which to cure as is reasonable under the circumstances; or (B) the
Company may waive such notice and cure period such that the termination of an
Eligible Executive’s employment occurs without further notice and with immediate
effect.

 

--------------------------------------------------------------------------------

 

(j) “Change in Control” has the meaning assigned to such term in the Cobalt
International Energy, Inc. 2015 Long Term Incentive Plan, as in effect on the
Effective Date.

(k) “CIC Protection Period” means the period beginning on the date on which a
Change in Control occurs and ending on the date that is 24 months following the
date on which such Change in Control occurs.

(l) “COBRA Payment” means a cash payment equal to $2,000 multiplied by the
number of months included in the Applicable Period.

(m) “Code” means the Internal Revenue Code of 1986, as amended.

(n) “Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board to make determinations required under the Plan
in accordance with its terms.

(o) “Date of Termination” means the effective date of the termination of an
Eligible Executive’s employment with the Company and its Affiliates, as
applicable, such that Executive is no longer employed by the Company or any of
its Affiliates.

(p) “Disability” means an Eligible Executive has become entitled to receive
long-term disability benefits under any Company-sponsored long-term disability
plan that covers such Eligible Executive, as in effect from time to time;
provided, however, that if there is no such plan in effect, “Disability” means
an Eligible Executive is unable to perform the essential functions of such
Eligible Executive’s position (after accounting for reasonable accommodation, if
applicable), due to an illness or physical or mental impairment or other
incapacity that continues, or can reasonably be expected to continue, for a
period in excess of 120 consecutive days.

(q) “Effective Date” means July 28, 2016.

(r) “Eligible Executive” means any employee of the Company or one of its
Affiliates who (i) is serving in a position identified on Exhibit A (or is
identified by name on Exhibit A), as such Exhibit A may be updated from time to
time by written resolutions duly adopted by the Committee; (ii) has executed and
returned a Participation Agreement to the Company; (iii) is not covered under
any other severance plan, policy, program or arrangement sponsored or maintained
by the Company or any of its Affiliates; and (iv) is not a party to an
employment or severance agreement with the Company or any of its Affiliates
pursuant to which such employee is eligible for severance payments or
benefits.  The Committee shall have the sole discretion to determine whether an
employee is an Eligible Executive.  Eligible Executives shall be limited to a
select group of management or highly compensated employees within the meaning of
Sections 201, 301 and 404 of ERISA.

(s) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(t) “FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

(u) “Good Reason” means the occurrence of any of the following events without an
Eligible Executive’s consent: (i) a reduction of 20% or more in an Eligible
Executive’s Base Salary other than as part of one or more decreases that are
applied similarly to all of the Company’s similarly situated executives; (ii)
the Company’s material breach of any written agreement with an Eligible
Executive; or (iii) a relocation of the geographic location of an Eligible
Executive’s principal place of employment by more than 75 miles from Houston,
Texas.  Notwithstanding the foregoing provisions of this definition or any other
provision of the Plan to the contrary, any assertion by an Eligible Executive of
a termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the Eligible Executive has provided written notice
to the Company of the existence of the condition(s) providing grounds for
termination for Good Reason within 30 days of the initial existence of such
condition; (B) the condition(s) specified in such notice must remain uncorrected
for 30 days following the Company’s receipt of such written notice; and (C) the
date of the Eligible Executive’s termination of employment must occur within 60
days after the initial existence of the condition(s) specified in such notice.

(v) “LTIP” means the Cobalt International Energy, Inc. Long Term Incentive Plan
or the Cobalt International Energy, Inc. 2015 Long Term Incentive Plan, as each
may be amended, restated or otherwise modified from time to time.

(w) “Participation Agreement” means the participation agreement delivered to
each Eligible Executive by the Plan Administrator prior to his or her entry into
the Plan evidencing the Eligible Executive’s agreement to participate in the
Plan and to comply with all terms, conditions and restrictions within the Plan.

(x) “Performance Equity Award” means an award granted to an Eligible Executive
pursuant to the LTIP or any other Company equity compensation plan in effect
from time to time that is subject to a performance requirement (other than
continued service by the Eligible Executive).

2

--------------------------------------------------------------------------------

 

(y) “Plan Administrator” shall mean the individual(s) or committee(s) appointed
by the Committee to administer the Plan as set forth herein and if no individual
or committee is appointed by the Committee to serve as the Plan Administrator
for the Plan, the Plan Administrator shall be the General Counsel of the Company
or their designee; provided, however, that if the Plan Administrator (or, if
applicable, any member thereof) is eligible for severance payments or benefits
under the Plan, then the Committee or its delegate shall act as the Plan
Administrator for purposes of administering the terms of the Plan with respect
to claims made by or on behalf of the Plan Administrator or such member(s)
thereof.  

(z) “Prohibited Period” means the period during which an Eligible Executive is
employed by the Company or any of its Affiliates and continuing until the date
that is 12 months following the Eligible Executive’s Date of Termination.

(aa) “Pro-Rata Target Bonus” means an amount equal to the annual bonus that an
Eligible Executive would have been entitled to receive for the calendar year in
which the Date of Termination occurs based on actual performance (as determined
by the Committee following the end of such calendar year), multiplied by a
fraction, the numerator of which is the number of days during which such
Eligible Executive was employed by the Company in such calendar year, and the
denominator of which is 365 (or 366 if the calendar year in which the Date of
Termination occurs is a leap year).

(bb) “Qualifying Termination” means the termination of an Eligible Executive’s
employment (i) by the Company without Cause (which, for the avoidance of doubt,
does not include a termination due to death or Disability); or (ii) due to an
Eligible Executive’s resignation for Good Reason.

(cc) “Release Requirement” means the requirement that an Eligible Executive
execute and deliver to the Company a general release of claims, in a form
acceptable to the Company, on or prior to the date that is 21 days following the
date upon which the Company delivers the release to an Eligible Executive (which
shall occur no later than seven days following the Date of Termination) or, in
the event that such termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967, as amended), the date that is
45 days following such delivery date.

(dd) “Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including any such regulations or guidance that may be amended or issued after
the effective date of the Plan.

(ee) “Severance Payment” means, with respect to an Eligible Executive, an amount
equal to the product of (i) the Applicable Severance Multiple; and (ii) such
Eligible Executive’s Base Salary.

(ff) “Severance Payment Date” means the Company’s first regularly scheduled pay
date that is on or after the date that is 60 days after an Eligible Executive’s
Date of Termination, but in no event later than the Applicable March 15.

(gg) “Tier” means an “Executive Tier” used for purposes of determining the level
of severance benefits an Eligible Executive is eligible to receive.   Each
Eligible Executive is designated on Exhibit A as a Tier 1 Executive, a Tier 2
Executive or a Tier 3 Executive.

3. Administration of the Plan.

(a) The Plan Administrator shall be responsible for the management and control
of the operation and the administration of the Plan, including interpretation of
the Plan, decisions pertaining to eligibility to participate in the Plan,
computation of severance benefits, granting or denial of severance benefit
claims, and review of claims denials.  The Plan Administrator has absolute
discretion in the exercise of its powers and responsibilities.  For this
purpose, the Plan Administrator’s powers shall include the following authority,
in addition to all other powers provided by the Plan:

(i) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(ii) to interpret the Plan, the Plan Administrator’s interpretation thereof to
be final and conclusive on all persons claiming benefits under the Plan;

(iii) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(iv) to make a determination as to the right of any person to a benefit under
the Plan (including to determine whether and when there has been a termination
of an Eligible Executive’s employment and the cause of such termination);

(v) to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;

(vi) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;

3

--------------------------------------------------------------------------------

 

(vii) to sue or cause suit to be brought in the name of the Plan; and

(viii) to obtain from the Company, its Affiliates and from Eligible Executives
such information as is necessary for the proper administration of the Plan.

(b) The Company shall, without limiting any rights that the Plan Administrator
may have under the Company’s charter or bylaws, applicable law or otherwise,
indemnify and hold harmless the Plan Administrator and each member thereof (and
any other individual acting on behalf of the Plan Administrator or any member
thereof) against any and all expenses and liabilities arising out of such
person’s administrative functions or fiduciary responsibilities, excepting only
expenses and liabilities arising out of the person’s own gross negligence or
willful misconduct.  Expenses against which such person shall be indemnified
hereunder include the amounts of any settlement, judgment, attorneys’ fees,
costs of court, and any other related charges reasonably incurred in connection
with a claim, proceeding, settlement, or other action under the Plan.

(c) The Plan Administrator shall not receive compensation with respect to
services for the Plan.  To the extent required by applicable law, but not
otherwise, the Plan Administrator shall furnish bond or security for the
performance of their duties hereunder.  Any expenses properly incurred by the
Plan Administrator incident to the administration, termination or protection of
the Plan, including the cost of furnishing bond, shall be paid by the Company.

4. Eligibility.  Only individuals who are Eligible Executives may participate in
the Plan.  The Committee has full and absolute discretion to determine and
select which employees of the Company and its Affiliates are Eligible
Executives.  Once an employee has been designated as an Eligible Executive, he
or she shall automatically continue to be an Eligible Executive until he or she
ceases to be an employee or is removed as an Eligible Executive by the
Committee; provided, however, that if an employee is an Eligible Executive as of
the date of a Change in Control, then he or she may not be removed as an
Eligible Executive by the Committee during the CIC Protection Period.  The Plan
shall supersede all prior practices, policies, procedures and plans relating to
severance benefits from the Company and its Affiliates with respect to the
Eligible Executives.

5. Plan Benefits.

(a) Termination Due to Death or Disability.  In the event an Eligible
Executive’s employment terminates by reason of his or her death or Disability,
such Eligible Executive (or his or her estate) shall be entitled to receive the
Accrued Amounts, and so long as such Eligible Executive (or his or her estate)
satisfies the Release Requirement (and, if the termination of employment
occurred due to Disability, so long as such Eligible Executive abides by the
terms of Section 7 below), such Eligible Executive (or his or her estate) will
also be entitled to receive:

(i) A Pro-Rata Target Bonus for the calendar year in which the Date of
Termination occurs, payable in a lump sum at the time bonuses for such calendar
year are paid to active executives of the Company, but in no event later than
the Applicable March 15; and

(ii) Notwithstanding the terms of the LTIP, any other Company equity
compensation plan in effect from time to time or any Award Agreement, as of the
Severance Payment Date, (A) all of such Eligible Executive’s outstanding
unvested time-based equity awards shall immediately become fully vested, and (B)
the service condition, if any, under each Performance Equity Award held by such
Eligible Executive shall be deemed satisfied in full, but the vesting of such
Performance Equity Awards shall remain subject to the performance conditions set
forth in the applicable Award Agreement.

(b) Qualifying Termination Not within a CIC Protection Period.  In the event an
Eligible Executive’s employment with the Company and, as applicable, each of its
Affiliates, ends due to a Qualifying Termination that is not within a CIC
Protection Period, such Eligible Executive shall be entitled to receive the
Accrued Amounts, and so long as such Eligible Executive satisfies the Release
Requirement and abides by the terms of Section 7 below, such Eligible Executive
shall also be entitled to receive:

(i) The Severance Payment, payable in a lump sum on the Severance Payment Date;

(ii) A Pro-Rata Target Bonus for the calendar year in which the Date of
Termination occurs, payable in a lump sum at the time bonuses for such calendar
year are paid to active executives of the Company, but in no event later than
the Applicable March 15;

(iii) The COBRA Payment, payable in a lump sum on the Severance Payment Date;

(iv) Any unpaid performance bonus earned in the calendar year immediately
preceding the calendar year in which the Date of Termination occurs, payable in
a lump sum at the time bonuses for such immediately preceding calendar year are
paid to active executives of the Company, but in no event later than the
Applicable March 15; and

(v) Notwithstanding the terms of the LTIP, any other Company equity compensation
plan in effect from time to time or any Award Agreement, as of the Severance
Payment Date, (A) the portion of the Eligible Executive’s outstanding unvested
time-based equity awards that would have become vested during the Applicable
Period if the Eligible Executive had remained

4

--------------------------------------------------------------------------------

 

continuously employed by the Company or one of its Affiliates throughout the
Applicable Period shall immediately become vested, (B) the service condition, if
any, under each Performance Equity Award held by the Eligible Executive that is
eligible to vest within the Applicable Period shall be deemed satisfied in full,
but the vesting of such Performance Equity Awards shall remain subject to the
performance conditions set forth in the applicable Award Agreement, and (C) all
outstanding unvested equity awards (including time-based equity awards that do
not become vested in accordance with clause (A) of this Section 5(b)(v) and
Performance Equity Awards for which the service condition is not deemed to be
satisfied in accordance with the preceding clause (B) of this Section 5(b)(v))
held by the Eligible Executive shall be immediately forfeited without
consideration effective as of the Date of Termination.

(c) Qualifying Termination Within a CIC Protection Period.  In the event an
Eligible Executive’s employment with the Company and, as applicable, each of its
Affiliates, ends due to a Qualifying Termination that is within a CIC Protection
Period, such Eligible Executive shall be entitled to receive the Accrued
Amounts, and so long as such Eligible Executive satisfies the Release
Requirement and abides by the terms of Section 7 below, such Eligible Executive
shall also be entitled to receive:

(i) The Severance Payment, payable in a lump sum on the Severance Payment Date;

(ii) A Pro-Rata Target Bonus for the calendar year in which the Date of
Termination occurs, payable in a lump sum at the time bonuses for such calendar
year are paid to active executives of the Company, but in no event later than
the Applicable March 15;

(iii) The COBRA Payment, payable in a lump sum on the Severance Payment Date;

(iv) Any unpaid performance bonus earned in the calendar year immediately
preceding the calendar year in which the Date of Termination occurs, payable in
a lump sum at the time bonuses for such immediately preceding calendar year are
paid to active executives of the Company, but in no event later than the
Applicable March 15; and

(v) Notwithstanding the terms of the LTIP, any other Company equity compensation
plan in effect from time to time or any Award Agreement, as of the Severance
Payment Date, (A) all of such Eligible Executive’s outstanding unvested
time-based equity awards shall immediately become fully vested, and (B) the
service condition, if any, under each Performance Equity Award held by such
Eligible Executive shall be deemed satisfied in full, but the vesting of such
Performance Equity Awards shall remain subject to the performance conditions set
forth in the applicable Award Agreement.

(d) Other Non-Qualifying Terminations of Employment.  In the event that an
Eligible Executive’s employment with the Company and, as applicable, each of its
Affiliates terminates other than pursuant to a Qualifying Termination or a
termination due to death or Disability, then all compensation and benefits to
such Eligible Executive shall terminate contemporaneously with such termination
of employment, except that such Eligible Executive shall be entitled to the
Accrued Amounts.

6. Certain Excise Taxes.  Notwithstanding anything to the contrary in the Plan,
if an Eligible Executive is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in the Plan,
together with any other payments and benefits which such Eligible Executive has
the right to receive from the Company or any of its Affiliates, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in the Plan shall be either (a) reduced (but
not below zero) so that the present value of such total amounts and benefits
received by such Eligible Executive from the Company and its Affiliates will be
one dollar ($1.00) less than three times such Eligible Executive’s “base amount”
(as defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by such Eligible Executive shall be subject to the
excise tax imposed by Section 4999 of the Code or (b) paid in full, whichever
produces the better net after-tax position to such Eligible Executive (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes).  The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order.  The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith.  If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its Affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times such Eligible Executive’s base amount, then
such Eligible Executive shall immediately repay such excess to the Company upon
notification that an overpayment has been made.  Nothing in this Section 6 shall
require the Company to be responsible for, or have any liability or obligation
with respect to, such Eligible Executives’ excise tax liabilities under Section
4999 of the Code.

7. Confidentiality, Non-Solicitation, Non-Disparagement and Other
Obligations.  During the period in which an Eligible Executive participates in
the Plan, the Eligible Executive shall be provided with, and have access to,
Confidential Information (as defined below).  As a condition to participation in
the Plan and the receipt of Confidential Information, and in order to protect
the Confidential Information and the Company’s goodwill and other legitimate
business interests, each Eligible Executive shall be subject

5

--------------------------------------------------------------------------------

 

to the covenants and restrictions in this Section 7.  For purposes of this
Section 7, the term “Company” shall include the Company and each of its
Affiliates.

(a) As used herein, the term “Confidential Information” shall mean any and all
confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Company. Confidential Information includes, regardless
of whether such information or materials are expressly identified or marked as
confidential or proprietary, and whether or not patentable: (i) technical
information and materials of the Company, (ii) business information and
materials of the Company, (iii) any information or material that gives the
Company an advantage with respect to its competitors by virtue of not being
known by those competitors, and (iv) other valuable, confidential information
and materials and/or trade secrets of the Company. All Confidential Information
shall be the sole and exclusive property of the Company.  Upon termination of an
Eligible Executive’s employment with the Company, for any reason, the Eligible
Executive shall promptly deliver all documents and materials (including
electronically stored information) containing or reflecting Confidential
Information, and all copies thereof, to the Company.  Notwithstanding the
preceding provisions of this Section 7, the term Confidential Information does
not include (A) any information that, at the time of disclosure by the Company,
is available to the public other than as a result of any unauthorized act of an
Eligible Executive, or (B) any information that becomes available to an Eligible
Executive on a non-confidential basis from a source other than the Company or
any of its respective directors, officers, employees, agents or advisors;
provided, that such source is not known by the Eligible Executive to be bound by
a confidentiality agreement with or other obligation of secrecy to the Company
regarding the information.

(b) Each Eligible Executive shall preserve and protect the confidentiality of
all Confidential Information and shall not, at any time during the term of the
Eligible Executive’s employment by the Company or thereafter, make any
unauthorized disclosure of Confidential Information, or make any use thereof,
except, in each case, in the carrying out of the Eligible Executive’s
responsibilities to the Company.  Each Eligible Executive shall use his or her
best efforts to cause all persons or entities to whom any Confidential
Information shall be disclosed by the Eligible Executive hereunder to preserve
and protect the confidentiality of such Confidential Information. No Eligible
Executive shall have any obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable law; provided, however, that in the event disclosure is
required by applicable law and an Eligible Executive is making such disclosure,
the Eligible Executive shall provide the Company with prompt notice of such
requirement prior to making any such disclosure, so that the Company may seek an
appropriate protective order.

(c) Nothing in the Plan (whether in this Section 7 or otherwise) will prevent an
Eligible Executive from: (i) making a good faith report of possible violations
of applicable law to any governmental agency or entity, or (ii) making
disclosures that are protected under the whistleblower provisions of applicable
law.  Further, an individual (including an Eligible Executive) shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual (including an Eligible Executive) who files a lawsuit for retaliation
by an employer of reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (x) files any document containing the
trade secret under seal; and (y) does not disclose the trade secret, except
pursuant to court order.

(d) During the Prohibited Period, an Eligible Executive will not: (i) engage or
employ, or solicit or contact with a view to the engagement or employment of,
any person who is an officer, director or employee of the Company; or (ii)
canvass, solicit, approach or entice away or cause to be canvassed, solicited,
approached or enticed away from the Company any of the Company’s customers or
suppliers with whom or which the Eligible Executive had contact on behalf of the
Company during the 12 months that immediately precede the Date of Termination or
any of the Company’s customers, prospective customers, suppliers or prospective
suppliers about whom or which the Eligible Executive received or learned of any
Confidential Information during the 12 months that immediately precede the Date
of Termination.

(e) Each Eligible Executive shall refrain, both during the Eligible Executive’s
employment with the Company and thereafter, from publishing any oral or written
statements about the Company or any of the Company’s directors, officers,
employees, consultants, agents or representatives that (i) are slanderous,
libelous or defamatory, (ii) disclose Confidential Information of or regarding
the Company’s business affairs, directors, officers, managers, members,
employees, consultants, agents or representatives, or (iii) place the Company or
any of its directors, officers, managers, members, employees, consultants,
agents or representatives in a false light before the public.

(f) An Eligible Executive shall, following the termination of his or her
employment, cooperate with the Company and its counsel in any litigation or
human resources matters in which such Eligible Executive may be a witness or
potential witness or with respect to which such Eligible Executive may have
knowledge of relevant facts or evidence. The Company shall reimburse such
Eligible Employee for reasonable and necessary expenses incurred in the course
of complying with this Section 7(f); provided that the Eligible Executive
provides reasonable documentation of the same and obtains the Company’s prior
approval for incurring such expenses.

6

--------------------------------------------------------------------------------

 

(g) Money damages would not be a sufficient remedy for any breach of this
Section 7 by an Eligible Executive, and the Company shall be entitled to enforce
the provisions of this Section 7 by terminating payments or additional benefits
then owing to the Eligible Executive and to specific performance, injunctive
relief and other equitable relief, without bond, as remedies for such breach or
any threatened breach.  In addition, in the event of a breach by an Eligible
Executive, the Eligible Executive shall agree to repay to the Company any and
all payments received or paid or deemed paid by the Company for the benefit of
the Eligible Executive pursuant to the Plan.  Such remedies shall not be deemed
the exclusive remedies for a breach of this Section 7, but shall be in addition
to all remedies available at law or in equity, including the recovery of damages
from the Eligible Executive and the Eligible Executive’s agents.

(h) This Section 7 shall be enforced to the fullest extent permitted under any
applicable laws, whether now or hereafter in effect.  Notwithstanding the
foregoing, if any of the foregoing restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to scope or time,
or otherwise unenforceable, such restrictions shall be modified by the court
making such determination so as to be reasonable and enforceable and, as so
modified, to be fully enforced.

8. Claims Procedure and Review.

(a) Any Eligible Executive that the Plan Administrator determines is entitled to
severance benefits under the Plan is not required to file a claim for
benefits.  Any Eligible Executive (i) who is not paid severance benefits
hereunder and who believes that he or she is entitled to severance benefits
hereunder or (ii) who has been paid severance benefits hereunder and believes
that he or she is entitled to greater benefits hereunder may file a claim for
severance benefits under the Plan in writing with the Plan Administrator.

(b) If a claim for severance benefits hereunder is wholly or partially denied,
the Plan Administrator shall, within a reasonable period of time but no later
than 90 days after receipt of the claim (or 180 days after receipt of the claim
if special circumstances require an extension of time for processing the claim),
notify the claimant of the denial.  Such notice shall (i) be in writing, (ii) be
written in a manner calculated to be understood by the claimant, (iii) contain
the specific reason or reasons for denial of the claim, (iv) refer specifically
to the pertinent Plan provisions upon which the denial is based, (v) describe
any additional material or information necessary for the claimant to perfect the
claim (and explain why such material or information is necessary), and (vi)
describe the Plan’s claim review procedures and time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

(c) Within 60 days of the receipt by the claimant of this notice, the claimant
may file a written appeal with the Plan Administrator.  In connection with the
appeal, the claimant may review Plan documents and may submit written issues and
comments.  The Plan Administrator shall deliver to the claimant a written
decision on the appeal promptly, but not later than 60 days after the receipt of
the claimant’s appeal (or 120 days after receipt of the claimant’s appeal if
there are special circumstances which require an extension of time for
processing).  Such decision shall (i) be in writing, (ii) be written in a manner
calculated to be understood by the claimant, (iii) include specific reasons for
the decision, (iv) refer specifically to the Plan provisions upon which the
decision is based, (v) state that the claimant is entitled to receive, on
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim for benefits,
and (vi) a statement of the Participant’s right to bring an action under Section
502(a) of ERISA.  If special circumstances require an extension of up to 180
days for an initial claim or 120 days for an appeal, whichever applies, the Plan
Administrator shall send written notice of the extension.  This notice shall
indicate the special circumstances requiring the extension and state when the
Plan Administrator expects to render the decision.

9. General Provisions.

(a) Taxes.  The Company is authorized to withhold from all payments made
hereunder amounts of withholding and other taxes due or potentially payable in
connection therewith, and to take such other action as the Company may deem
advisable to enable the Company and the Eligible Executive to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any payments made under the Plan.

(b) No Mitigation. No Eligible Executive shall have any duty to mitigate the
amounts payable under the Plan by seeking or accepting new employment or
self-employment following a Qualifying Termination.

(c) Offset.  The Company may set off against, and each Eligible Executive
authorizes the Company to deduct from, any payments due to the Eligible
Executive, or to his or her estate, heirs, legal representatives, or successors,
any amounts which may be due and owing to the Company or an Affiliate by the
Eligible Executive, whether arising under the Plan or otherwise; provided,
however, that no such offset may be made with respect to amounts payable that
are subject to the requirements of Section 409A unless the offset would not
result in a violation of the requirements of Section 409A.

(d) Amendment and Termination.  Prior to a Change in Control, the Plan may be
amended or modified in any respect, and may be terminated, in any such case, by
resolution adopted by two-thirds of the Board; provided, however, that no such
amendment, modification or termination that is adopted within one year prior to
a Change in Control that would adversely affect the benefits or protections
hereunder of any individual who is an Eligible Executive as of the date such
amendment, modification or termination is adopted shall be effective as it
relates to such individual, except for any amendment or modification to which
such Eligible Executive

7

--------------------------------------------------------------------------------

 

consents in writing; provided, further, that the Plan may not be amended,
modified or terminated, (i) at the request of a third party who has indicated an
intention or taken steps to effect a Change in Control and who effectuates a
Change in Control, or (ii) otherwise in connection with, or in anticipation of,
a Change in Control that actually occurs, and any such attempted amendment,
modification or termination shall be null and void ab initio.  Any action taken
to amend, modify or terminate the Plan which is taken subsequent to the
execution of an agreement providing for a transaction or transactions which, if
consummated, would constitute a Change in Control shall conclusively be presumed
to have been taken in connection with a Change in Control.  For the duration of
the CIC Protection Period, the Plan may not be amended or modified in any manner
that would in any way adversely affect the benefits or protections provided
hereunder to any individual who is an Eligible Executive under the Plan on the
date a Change in Control occurs.

(e) Successors.  The Plan will be binding upon any successor to the Company, its
assets, its businesses or its interest (whether as a result of the occurrence of
a Change in Control or otherwise), in the same manner and to the same extent
that the Company would be obligated under the Plan if no succession had taken
place. In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by the Plan, the Company
shall require any successor to the Company to expressly and unconditionally
assume the Plan in writing and honor the obligations of the Company hereunder,
in the same manner and to the same extent that the Company would be required to
perform if no succession had taken place. All payments and benefits that become
due to an Eligible Executive under the Plan will inure to the benefit of his or
her heirs, assigns, designees or legal representatives.

(f) Transfer and Assignment.  Neither an Eligible Executive nor any other person
shall have any right to sell, assign, transfer, pledge, anticipate or otherwise
encumber, transfer, hypothecate or convey any amounts payable under the Plan
prior to the date that such amounts are paid.

(g) Unfunded Obligation.  All benefits due an Eligible Executive under the Plan
are unfunded and unsecured and are payable out of the general funds of the
Company.  The Company is not required to segregate any monies or other assets
from its general funds with respect to these obligations.  Eligible Executives
shall not have any preference or security interest in any assets of the Company
other than as a general unsecured creditor.

(h) Benefits are Not Insured.  The Plan is a severance plan.  The Pension
Benefits Guaranty Corporation under Title IV of ERISA does not insure benefits
under the Plan.

(i) Severability.  If any provision of the Plan (or portion thereof) is held to
be illegal or invalid for any reason, the illegality or invalidity of such
provision (or portion thereof) will not affect the remaining provisions (or
portions thereof) of the Plan, but such provision (or portion thereof) will be
fully severable and the Plan will be construed and enforced as if the illegal or
invalid provision (or portion thereof) had never been included herein.

(j) Section 409A.  The Plan is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of the Plan, payments provided
under the Plan may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption.  Any payments under the Plan that may
be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible.  Any payments to be made under the
Plan upon the termination of an Eligible Executive’s employment shall only be
made if such termination of employment constitutes a “separation from service”
under Section 409A.  Each installment payment under the Plan is intended to be a
separate payment for purposes of Section 409A.  Notwithstanding any provision in
the Plan to the contrary, if any payment or benefit provided for herein would be
subject to additional taxes and interest under Section 409A if an Eligible
Executive’s receipt of such payment or benefit is not delayed until the earlier
of (a) the date of such Eligible Executive’s death or (b) the date that is six
months after such Eligible Executive’s Date of Termination (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to such Eligible Executive (or such Eligible Executive’s estate, if applicable)
until the Section 409A Payment Date.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under the Plan
are exempt from, or compliant with, Section 409A and in no event shall the
Company or any of its Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by any Eligible
Executive on account of non-compliance with Section 409A.

(k) Governing Law; Submission to Jurisdiction.  All questions arising with
respect to the provisions of the Plan and payments due hereunder will be
determined by application of the laws of the State of Texas, without giving
effect to any conflict of law provisions thereof, except to the extent preempted
by federal law (including ERISA, which is the federal law that governs the Plan,
the administration of the Plan and any claims made under the Plan).  Any action
to obtain emergency, temporary or preliminary injunctive relief as permitted by
Section 7 will be brought only in the state and federal courts residing in, or
with jurisdiction over, Harris County, Texas.  The Eligible Executives recognize
that such forum and venue is convenient.

(l) Status/Named Fiduciary.  The Plan is intended to qualify for the exemptions
under Title I of ERISA provided for plans that are unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.  The Plan Administrator shall be
the named fiduciary for purposes of the Plan.

8

--------------------------------------------------------------------------------

 

(m) Third-Party Beneficiaries.  Each Affiliate of the Company shall be a
third-party beneficiary of the Eligible Executive’s covenants and obligations
under Section 7 and shall be entitled to enforce such obligations as if a party
hereto.

(n) No Right to Continued Employment.  The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Company or any of
its Affiliates and any person, or to have any impact whatsoever on the at-will
employment relationship between the Company or any of its Affiliates and the
Eligible Executives.  Nothing in the Plan shall be deemed to give any person the
right to be retained in the employ of the Company or any of its Affiliates for
any period of time or to restrict the right of the Company or any of its
Affiliates to terminate the employment of any person at any time.

(o) Title and Headings; Construction.  Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.  Unless the context requires otherwise,
all references herein to an agreement, plan, instrument or other document shall
be deemed to refer to such agreement, plan, instrument or other document as
amended, supplemented, modified and restated from time to time to the extent
permitted by the provisions thereof.  The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.”  The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Plan, including all Exhibits attached hereto, and not to any particular
provision hereof.  Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.  The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter.  Neither the Plan nor any uncertainty
or ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise.  On the contrary, the Plan
has been reviewed by each of the parties hereto and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto.

(p) Overpayment.  If, due to mistake or any other reason, a person receives
severance payments or benefits under the Plan in excess of what the Plan
provides, such person shall repay the overpayment to the Company in a lump sum
within 30 days of notice of the amount of overpayment.  If such person fails to
so repay the overpayment, then without limiting any other remedies available to
the Company, the Company may deduct the amount of the overpayment from any other
amounts which become payable to such person under the Plan or otherwise.

(q) Clawback.  Any amounts payable under the Plan are subject to any policy
(whether in existence as of the Effective Date or later adopted) established by
the Company providing for clawback or recovery of amounts that were paid to the
Eligible Executive. The Company will make any determination for clawback or
recovery in its sole discretion and in accordance with applicable laws,
regulations, and securities exchange listing standards.

10. ERISA Rights.  As participants in the Plan, Eligible Executives are entitled
to certain rights and protections under ERISA, which provides that all Plan
participants shall be entitled to:

(a) Examine without charge, at the Plan Administrator’s office and at other
specified locations such as worksites, all Plan documents, and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports.

(b) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator.  The Plan Administrator may make a reasonable
charge for the copies.

(c) To the extent applicable, receive a summary of the Plan’s annual financial
report.  The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes obligations
upon the people who are responsible for the operation of employee benefit
plans.  The people who operate the Plan, called “fiduciaries” of the Plan, have
a duty to do so prudently and in the interest of the Eligible Executives and
beneficiaries.  No one, including the Company, may fire an Eligible Executive or
otherwise discriminate against the Eligible Executive in any way to prevent the
Eligible Executive from obtaining benefits or exercising his or her rights under
ERISA.

If a claim for a benefit under the Plan is denied in whole or in part, an
Eligible Executive has the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

9

--------------------------------------------------------------------------------

 

Under ERISA, there are steps an Eligible Executive can take to enforce the above
rights.  For instance, if an Eligible Executive requests materials from the Plan
Administrator and does not receive them within 30 days, the Eligible Executive
may file suit in a federal court.  In such a case, the court may require the
Plan Administrator to provide the materials and pay the Eligible Executive up to
$110 a day until the Eligible Executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator.  If an Eligible Executive’s claim for benefits is denied or
ignored, in whole or in part, the Eligible Executive may file suit in a state or
federal court.  If an Eligible Executive is discriminated against for asserting
his or her rights, the Eligible Executive may seek assistance from the U.S.
Department of Labor, or file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If the Eligible Executive is successful,
the court may order the person sued by the Eligible Executive to pay the costs
and fees.  If the Eligible Executive loses, the court may order the Eligible
Executive to pay the costs and fees (for example, if it finds that the Eligible
Executive’s claim is frivolous).

If an Eligible Executive has any questions about the Plan, the Eligible
Executive should contact the Plan Administrator.  If an Eligible Executive has
any questions about this statement or about his or her rights under ERISA, or if
an Eligible Executive needs assistance in obtaining documents from the Plan
Administrator, he or she should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C.  20210.  An Eligible Executive may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

11. Additional Information.

 

Plan Name:

Cobalt International Energy, Inc. Executive Severance and Change in Control
Benefit Plan

Plan Year:

January 1 through December 31

Type of Plan:

Top Hat Pension Plan

Plan No.:

1

Plan Sponsor:

Cobalt International Energy, Inc.

920 Memorial City Way, Suite 100

Houston, Texas 77024

Employer I.D. Number: 27-0821169

Plan Administrator:

Plan Administrator,

Cobalt International Energy, Inc. Executive Severance and Change in Control
Benefit Plan c/o Cobalt International Energy, Inc.

920 Memorial City Way, Suite 100

Houston, Texas 77024

Telephone Number:  (713) 579-9100

Funding Medium:

Plan severance benefits are paid from the Company’s general assets.

Agent for Legal Service of Legal Process:

The Plan Administrator.  Process may be served at the address specified above.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

ELIGIBLE EXECUTIVES*

Tier 1 Executives

·

President, Operations

·

President, Exploration

·

Chief Financial Officer

·

Executive Vice President and General Counsel

Tier 2 Executives

·

Senior Vice President

·

Executive Vice President, Projects

Tier 3 Executives

·

Vice President, Human Resources

·

Vice President, Government and Public Affairs

*

Notwithstanding anything herein to the contrary, except as otherwise expressly
provided in a written resolution duly adopted by the Committee, Timothy J. Cutt,
James W. Farnsworth and James H. Painter shall not be eligible to participate in
the Plan or otherwise receive any payments, benefits or other consideration
under the Plan.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

APPLICABLE SEVERANCE MULTIPLES

AND APPLICABLE PERIODS

1.  Qualifying Termination within Three Years After the Effective Date (not in a
CIC Protection Period)

 

Executive Tier

 

Applicable Severance Multiple

 

Applicable Period

Tier 1

 

1.5X

 

18 months

Tier 2

 

1X

 

12 months

Tier 3

 

1X

 

12 months

 

2.  Qualifyisng Termination More than Three Years After the Effective Date (not
in a CIC Protection Period)

 

Executive Tier

 

Applicable Severance Multiple

 

Applicable Period

Tier 1

 

1X

 

12 months

Tier 2

 

1X

 

12 months

Tier 3

 

1X

 

12 months

 

3.  Qualifying Termination within a CIC Protection Period

 

Executive Tier

 

Applicable Severance Multiple

 

Applicable Period

Tier 1

 

2X

 

24 months

Tier 2

 

1.5X

 

18 months

Tier 3

 

1X

 

12 months

 

 

--------------------------------------------------------------------------------

 

 

 